Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 03/24/2022 is acknowledged.
	Claim 1 has been amended.
	Claims 4-6, 9, 11-12 are cancelled.
	The rejection of claims 1-3, 7-8, 10-15 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
	Claims 1-3, 7-8, 10, 13-15 are being considered on the merits. 
Claim Objections
	Claim 8 is objected to for Markush claim language. It is suggested to amend the claim to recite ‘selected from the group consisting of x, y, z AND combinations thereof’. Correction is required. 
	Claim 8 is objected to for “using by a process”. Correction is required. 
	Claim 13 is objected to for “wherein comprising”. It is suggested to amend the claim to recite ‘further comprising’.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is limited to hydrolyzing the isolated protein using a hydrolyzing agent. Claim 2 is limited to the hydrolyzing agent of claim 1; being a base. However, the specification describes adjusting the pH of the aqueous dispersion of rice protein to an alkaline pH, for instance about 9.5 before adding the protease. This is understood to be making the environment suitable for the action of the protease, but the base is either used as a protein solubilizing agent or a pH adjuster for the action of the protease. The specification does not describe hydrolysis of rice proteins using a base such as sodium hydroxide. 
The specification, taken with the pre-existing knowledge in the art of protein hydrolysis, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
Furthermore, Claim 2 is rejected under 35 U.S.C. 112, first paragraph (scope of enablement), because the specification, while being enabling for adjusting the pH of the aqueous protein suspension; either for protein extraction or an optimized proteolytic activity, does not reasonably provide enablement for protein hydrolysis using a base, as the hydrolyzing agent, as presently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with claim 2. 
While hydrolyzing proteins under harsh conditions of using 4-5 N sodium hydroxide and autoclaving is known in the art (Kuiken et al. 1947, presented by Applicant), assuming that the presently claimed rice products are for human food purposes, hydrolyzing rice proteins using harsh conditions of high heat and high concentrations of sodium hydroxide together with catalysts such as copper or nickel compounds (see Kuiken et al. 1947) does not appear to be suitable for food uses. Kuiken et al. (1947) does not involve hydrolyzing rice proteins using harsh hydrolytic conditions of 4-5 N sodium hydroxide and autoclaving. Furthermore, the hydrolyzed proteins disclosed by Kuiken et al. (1947) do not appear to be suitable for food uses due to the presence of racemic amino acid mixtures. Kuiken’s method hydrolyzes a protein, under harsh hydrolysis conditions, so that its quality may be determined by microbiological methods; indicated by presence or absence of certain amino acids.  
1.	Breath of the claim- claim 2 is limited to the use of a base for protein hydrolysis. While protein hydrolysis using a base is known in the art, however, it requires harsh conditions of pH, heat, reaction time, etc. These conditions are not described in the specification.  
2.	The presence of Examples:  The specification is void of examples showing the hydrolysis of rice proteins using a base, such as sodium hydroxide, wherein sodium hydroxide is the only hydrolyzing agent. 
3.	Level of Unpredictability:  The specification has a limited showing for using a base for pH adjustment either for protein extraction or protein hydrolysis by a protease.  Therefore, hydrolyzing rice protein using a base remains highly unpredictable due to special conditions required for such hydrolysis. Furthermore, a rice protein hydrolyzed by a base such as sodium hydroxide may not even be useful as food or feed.  
	Paragraph [0076] in the instant specification recites pH values in a normal range for protein hydrolysis using a protease. Paragraph [0085] in the instant specification recites adjustment of pH in the normal range for either extracting proteins (In some embodiments the pH of the hydrated rice powder is adjusted with an acid or base) or (In some embodiments , this pH is maintained throughout the enzymatic hydrolysis reaction). It is evident that use of a base in both cases is different from using high concentrations of base at high temperatures, i.e. 4-5 N NaOH and autoclaving as taught by Kuiken et al. (1947). 
	Paragraph [0086] also clearly recites that the use of acid or base is to assist the protease which may be alkaline, neutral or acid protease. 
	Therefore, the specification is void of any showing to indicate that the Applicant was in possession of a method for hydrolyzing rice proteins using a base requiring high concentrations of sodium hydroxide, e.g. 4-5 N sodium hydroxide and high temperature, e.g. autoclaving. 
	The scope of the claims must bear a reasonable correlation with the scope of enablement In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988).
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is limited to “A method of manufacturing maltodextrin and protein from rice”. However, amended claim 1 recites that the isolated maltodextrin is treated with glucoamylase to produce rice syrup”, therefore, the final product is not “maltodextrin” but “rice syrup”. The final protein product is also a “hydrolyzed protein”. The language of claim 1 is ambiguous. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791